Judgment of the Appellate Division reversed and that of the Trial Term affirmed, with costs in this court and in the Appellate Division. Held, that there was, on the findings, no disclosure of the true interest of the assured and the policy was void and not subject to reformation. (Lasher v. St. JosephFire  Mar. Ins. Co., 86 N.Y. 423; Skinner v. Norman,165 N.Y. 565, 571. See, also, Commercial Mut. Fire Ins. Co. v.Crawford, 219 App. Div. 110.) No opinion. (See 266 N.Y. 542.)
Concur: POUND, Ch. J., LEHMAN, O'BRIEN, HUBBS and CROUCH, JJ. Dissenting: CRANE, J. Not sitting: LOUGHRAN, J.